Determination unanimously modified so as to annul the finding made by the commissioner as to the charge involving George Dávis and, as so modified, confirmed, without costs. A consideration of all of the evidence does not afford a sufficient basis to predicate a finding that the licensee sold an alcoholic beverage to Davis on March 4, 1955, under circumstances constituting a violation of section 65 of the Alcoholic Beverage Control Law. In view of the modification, the matter is remitted to the commissioner for consideration de novo of the punishment to be imposed on the licensee. Settle order on notice. Concur — Peck, P. J., Botein, Rabin, Frank and Valente, JJ.